Citation Nr: 1208449	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for dizziness, vertigo, and difficulty with balance, claimed as Meniere's disease. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from December 1943 to February 1946.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a July 2008 decision, the Board, in part, denied the Veteran's claims of entitlement to service connection for hepatitis and Meniere's disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2009, the Court vacated the portion of the Board's decision that denied service connection for these two issues and remanded the case.  

In November 2010 and in October 2011, the Board remanded the case to the RO for further evidentiary development.  The case is again before the Board for appellate consideration.

The claims file reflects that the Veteran is seeking service connection for dizziness or vertigo, and that he has identified this claim as a claim for Meniere's disease because a diagnosis of Meniere's disease was assigned for the Veteran's balance problems by his private physician.  The Veteran's claim for service connection is not limited to Meniere's disease, and the claim has been recharacterized to more accurately reflect the benefits it appears the Veteran is seeking.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection for dizziness, vertigo, and difficulty with balance, including as due to Meniere's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The clinical evidence establishes that laboratory evaluation is negative for hepatitis, there is no lay evidence identifying any residual disability due to hepatitis treated in service, and there is no medical evidence or opinion that the veteran currently suffers a disability due to hepatitis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to service connection for hepatitis on the basis that he was treated for hepatitis in service. 

Duties to assist and notify 

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO issued a notice letter in October 2005.  This letter advised the Veteran about what information and evidence was needed to substantiate the claims and what information and evidence he should submit.  In March 2006, the RO issued a letter which advised the Veteran of the criteria governing the assignment of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The letters addressed each element required to meet the duty to notify the Veteran regarding his claims for service connection.  38 U.S.C.A. § 5103. 

Additional notice as to the evidence which might establish the claims for service connection was issued November 2010.  These notices, and notices of the readjudications in this case, meet all VCAA requirements for notice.  In addition, the Board notes that the Veteran has been represented by an attorney for several years.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The Appellant has not raised any claim that he was prejudiced by any lack of notice.  There is no presumption that any timing or notice content resulted in prejudice to the Appellant.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  No further action to meet the duty to notify is required.

Duty to assist

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran to obtain service medical records and pertinent treatment records.  VA has a duty to provide an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records have been obtained.  Numerous private records have been obtained, and VA clinical records have been obtained.  In particular, laboratory examination of the Veteran's blood for hepatitis has been conducted.  The Board finds that the laboratory examination of the Veteran's blood substantially complies with the direction to examine the Veteran set forth in the Board's prior Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law and Regulations - Service Connection 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, no presumption of service connection applies where a veteran has less than 90 days of service.  The veteran in this case had military service in excess of two years.  38 U.S.C.A. § 1112.  

VA must afford "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Facts and analysis

The veteran seeks service connection for hepatitis.  He states that he was treated for hepatitis in service.  Service treatment records dated in 1945 reflect that the Veteran was treated for infectious hepatitis, with jaundice.  The report of examination for separation from service, in February 1946, noted as medical history that the Veteran had had jaundice in 1945, and the examiner indicated it was his opinion that such would not result in disability.  No pertinent abnormal finding was noted.

Post-service VA and private clinical records dated from 2002 to the present reflect that no provider has treated the Veteran for hepatitis, or a symptom identified as a residual of hepatitis, and no provider has assigned a current diagnosis of hepatitis.  Private inpatient clinical records dated in December 2009 reflect that the Veteran was admitted for treatment of pneumonia.  During that hospitalization, the Veteran was examined by several providers and evaluated through diagnostic and laboratory examinations.  The summary of the hospitalization is devoid of any notation that hepatitis or any residual of prior hepatitis was found or noted by history.  The discharge summary reflects that eight diagnoses were assigned, but hepatitis is not among the listed diagnoses.  

The Veteran was seen for VA outpatient evaluations in December 2010 and June 2011.  The VA outpatient treatment notes for the December 2010 treatment visit reflect that the Veteran's blood was evaluated, including complete blood count, kidney function, blood sugar, and liver function.  The test results provided to the Veteran state:  "Your hepatitis test was negative."  

The treatment note from the June 2011 VA outpatient treatment visit is seven pages long.  The treatment note reflects that the Veteran has cardiovascular disorders, skin disorders, arthritis, reflux, hearing loss, vision loss, and difficulty with urination, among a variety of other complaints.  He takes 26 total medications.  However, the treatment note does not reflect that the Veteran is being treated for hepatitis or for any residual of hepatitis.   

The Veteran's service treatment records reflect that he was treated for hepatitis.  However, the fact that a condition or injury occurred in service, as occurred in this case, is not a sufficient basis, alone, for an award of service connection for compensation purposes.  Rather, the law requires that there also be a showing of current disability due to the in-service occurrence.  The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 as requiring the existence of a present disorder for VA compensation purposes affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, no current disability due to hepatitis in service is alleged or demonstrated, and the medical evidence is unfavorable to a finding that a disability due to hepatitis is currently present.  Although the veteran has alleged that he is entitled to service connection for hepatitis, he has not stated that he has any current symptoms or disability related to the episode of in-service hepatitis.  

The law specifically limits entitlement to service connection to disease or injury which results in disability.  The United States Court of Appeals for Veterans Claims (the Court) has held that the term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A history of hepatitis does not cause any impairment of earning capacity and is not a disease entity.  In the absence of proof of a present disability due to hepatitis during the appeal period, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The record demonstrates that there is no present disability due to hepatitis during the pendency of this appeal.  In the absence of medical or lay evidence that supports the claim, there is not an approximate balance of the positive evidence with the negative evidence, so as to warrant a favorable decision.  38 U.S.C.A. § 5107(b).  The claim for service connection for hepatitis must be denied.  


ORDER

The appeal for service connection for hepatitis is denied.  


REMAND

The Veteran, who was born in May 1923, is 88 years old.  He has impaired vision.  He has been assigned a VA total disability rating for compensation for hearing loss.  The Veteran has consistently stated, throughout the course of this appeal, that he has great difficulty arranging transportation to any VA medical appointment.  The Veteran lives in a small town of under 1,000 people.  The VA outpatient clinic in Holdrege, Nebraska, where the Veteran obtains VA outpatient treatment, is more than 50 miles away from the Veteran's home.  Transportation alone adds more than two hours to each outpatient evaluation, a significant period of time, considering the Veteran's age and medical conditions.  The VA Medical Center in Omaha is approximately 200 miles away.  The Board notes that the town in which the Veteran lives is considered among the more remote towns in Nebraska.  

With this background, the Board interprets the Veteran's December 2011 statement which reads, "Do not want to attend for an examination.  Not able to do so" as a statement that the Veteran is physically unable to appear for VA examination scheduled in the normal manner.  The claims files reflect that the Veteran has previously requested that he be afforded a VA examination on a day when he is scheduled to come to the VA outpatient clinic for treatment, and VA has not agreed to attempt to arrange such scheduling.  

It appears to the Board that the Veteran should be afforded an opportunity to appear for examination on a date when he is scheduled to be at the VAMC for treatment, and has sufficient time between the scheduled treatment and the scheduled examination to appear for both, if such coordination is feasible.  The Board further finds that the duty to assist requires consideration of an alternate arrangement, such as review of the clinical records by a reviewer following completed description of the Veteran's contentions and symptoms by a treating VA provider, if the Veteran is still able to go to VA outpatient treatment visits, or by a private provider, if the Veteran is no longer able to travel to the VA outpatient clinic he has been attending, at least through June 2011.  

The Board notes the difficulty involved in coordinating a VA treatment visit and a VA examination appointment.  It is not clear whether the examination may be conducted at the VA outpatient clinic which requires less than three hours of transportation for Veteran.  The Board notes that, even if VA examination can be scheduled at a VA clinic reasonably close to the Veteran's home, the difficulty with coordination and scheduling is greatly increased in this case, since the Veteran, because of his advanced age and numerous medical problems, may have difficulty staying at the VA clinic long enough to complete two appointments.  The difficulty is further complicated by the fact that the length of time the Veteran may stay at the VA outpatient center may be limited by the arranged transportation, since that assistance available to the Veteran may have time limits for arrival and departure.  If the Veteran must change locations within the outpatient clinic, even over a small distance, the Veteran may be unable to do so.  However, given the Veteran's advanced age, an attempt to arrange coordination between scheduled treatment and the VA examination required for this claim should be made. 

If the Veteran cannot attend scheduled treatment and a VA examination on the same day, the Veteran should be advised of the date on which VA examination is scheduled sufficiently in advance to allow him time to arrange transportation.  If VA examination is not available at the VA outpatient clinic close to the Veteran's home, and the Veteran would be required to attend VA examination in a larger VA Medical Center, such as Omaha, then the agency of original jurisdiction should consider some other method of evaluating the claim, such as through a Telemedicine conference, if facilities are available, or through review of the claims file by a reviewer with actual physical examination of the Veteran conducted at the local VA outpatient clinic.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and afford him an opportunity to identify or submit any additional evidence in support of his claim, to include additional clinical records.  Obtain any identified records, with the Veteran's authorization, as appropriate, or advise the Veteran that it is his responsibility to submit them.
 
2.  Determine whether the Veteran is still attending medical appointments at a VA facility.  If so, determine, through consultation with the Veteran and/or the Veteran's wife, how much notice is required for the Veteran to arrange transportation to the VA location, and ask whether the time the Veteran can stay at the VAMC for a routine appointment coupled with a VA examination would be limited by his medical conditions or by the availability of transportation.  

3.  Following completion of the above, and if feasible, based on the information obtained pursuant to the action requested in paragraph #2 above, determine what dates the Veteran is scheduled for VA treatment, and attempt to coordinate examination by an examiner who can provide an opinion regarding the etiology of the Veteran's dizziness, on a date when the Veteran is scheduled for VA treatment.  If a date for VA examination can be coordinated with a date of VA treatment, advise the Veteran in advance, allowing sufficient time before the scheduled date for the Veteran to arrange transportation.  The Veteran should be advised of the time and location of the treatment appointment and the time and location of the VA examination so that he can arrange appropriate assistance to go from the location of the first appointment to the location of the second appointment.  

If a separate date for VA examination is required, either because of the Veteran's physical limitations, or because of limitation of availability of transportation, provide the Veteran with sufficient advance notice of the date, time, and location of the VA examination to allow him to arrange transportation.  Allow sufficient time for notice of the scheduled VA examination so that the Veteran is able to reschedule, if transportation on the schedule date is not available.  

4.  After instructions in paragraphs #1 through #3 are completed, the Veteran should be scheduled for appropriate examination.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss, the Veteran's complaints of vertigo, dizziness, loss of balance, his service-connected hearing loss and tinnitus, and relevant medical history.  After all relevant evidence in the claims file is reviewed, the VA examiner should offer an opinion as to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran has current vertigo, dizziness, or loss of balance which was incurred during, or results from, the Veteran's active service, or results from service-connected hearing loss or tinnitus or treatment of any service-connected disability, to include depression?  

Discuss the Veteran's lay statements and testimony in the response to this question.  Discuss the private treatment note dated July 2008 which provides an opinion that the Veteran has Meniere's disease which is linked to his in-service exposure to hazardous noise.  The examiner must explain the rationale for his/her answer to this question. 

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  If, by the time this Remand is issued, the Veteran is no longer able to attend examination at a VA location, develop the claim through alternative methods, such as Telemedicine conference with a VA clinician, obtaining the Veteran's medical history and clinical findings on physical examination from a treating provider, or other alternative arrangements.  The VA clinician is requested to provide an opinion as requested in paragraph #4 above.  The claims folder must be made available to the Telemedicine VA clinician for review in providing the requested opinion.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

7.  Thereafter, readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


